Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 4/28/2021 is sufficient to overcome the rejection of claims 8–13, 15–23, and 29 based upon Sugiura and Muraki.  
Additionally, the amendment of claim 8 overcomes the previous indefinite rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Title:  “Carbon Fiber Bundle”
Cancel claims 14 and 24–27.

Allowable Subject Matter
Claims 8–13, 15–23, and 29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a carbon fiber bundle comprising 35,000 or more filaments, wherein the carbon fiber bundle has a tensile modulus of resin-impregnated strands of 265 to 300 GPa, a tensile strength of resin-impregnated strands of 6.4 GPa or more, a knot strength of 820 N/mm2 ore more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786